Title: To John Adams from Henry Codman, 6 December 1814
From: Codman, Henry
To: Adams, John




Dear Sir,
Hingham 6 Decr. 1814—


George has just called for the Discourses on Devila. I am ashamed of having kept this book so long. The true reason is, that whenever I have taken it up, I have always thought that it would in its present state be so invaluable to any one who respected and reverenced its Author, that I could not think of the binder’s paring it without serious regret, and as you did not seem to value the notes, since they must be sacrificed to its binding, I have been twenty times on the point of asking the favour to replace it with a fair copy: but a fear that you might deem such a request improper has as constantly prevented me.
Since you do not now wish it to be bound I am glad that I can return it in the state in which I received it and am, Dear Sir, with the greatest respect, / Your obedt servt

Henry Codman—




